

117 HR 4298 IH: Inclusive Elections Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4298IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Jones (for himself, Mr. Gallego, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo clarify the disparate burden test, and for other purposes.1.Short titleThis Act may be cited as the Inclusive Elections Act of 2021.2.Disparate burden testSection 2 of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following:(c)In determining whether members of a class of citizens have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice, a court shall consider whether—(1)the challenged standard, practice, or procedure imposes a disparate burden on members of a class of citizens protected by subsection (a); and(2)the disparate burden is in part caused by or related to social and historical conditions that produce or produced discrimination against members of the protected class..